 TEAMSTERSLOCALNO. 74161Teamsters Local No.741, International Brother-hood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,IndependentandLos An-geles-SeattleMotorExpress,Inc.Case19-CB-1092March 5, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND JENKINSOn January 17, 1967, Trial Examiner William E.Spencer issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the General Counseland the Charging Party filed exceptions to theDecision and a supporting brief, and the Respond-ent filed a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONspondent Union in its duly filed answer denied, thattheRespondent refused to bargain in good faithwith LASME and thereby violated Section 8(b)(3)of the Act.Uponthe entire record inthe case and considera-tion of thebriefs filed with me by each of theparties,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERLASME is a State of Washington corporationwith its principal office in Seattle, Washington. It isengaged, as a licensed common carrier, in haulingfreight between points in the States of Washington,Oregon, and California, and its operations do notextend beyond those States. During its most" recentfiscal or calendar year, it had gross revenues in ex-cess of $50,000 from the transportation of com-modities in interstate commerce.II.THE LABOR ORGANIZATIONTeamsters Local No. 741, International Brother-hood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, Independent, is a labor or-ganization within the meaning of the Act. At allmaterial times herein it was the exclusive bargain-ing representative of employees of LASME in anappropriate unit, within the meaning of the Act.III.THEUNFAIR LABOR PRACTICESA. The IssuesThe threshold issue is whether this is a casewhere the Board will construe a labor agreement inorder to determine whether the Respondent hascommitted the alleged unfair labor practice. Therecan be no determination of the latter without firstconstruing the labor agreement, because the al-leged unfair labor practice does not exist inde-pendently of the agreement.If this is such a case and it be found that theUnion has violated the no-strike clause of theagreement by striking before exhausting the meansprovided in it for- the settlement of disputes, doessuch conduct constitute a violation of Section8(b)(3) of the Act.STATEMENT OF THE CASEWILLIAM E. SPENCER, Trial Examiner: Thisproceeding under Section 10(b) of the NationalLabor Relations Act, hereinafter the Act, washeard in Seattle, Washington, on October 25, 1966,pursuant to due notice. The complaint, issuedJanuary 4, 1966, pursuant to a charge filedNovember 17, 1965, by Los Angeles-Seattle MotorExpress, Inc., hereinafter LASME, the ChargingParty herein, alleged in substance, and the Re-B. The Factual SituationThe stipulated facts, substantially as set forth inthe respective briefs of the parties, follow.In August 1965, the International Association ofMachinists (IAM) was in the process of negotiatinga collective-bargaining agreement with the autofreight industry in California, including the Charg-ing Party herein, LASME. On August 21, 1965, itstruck in support of its demands for an agreement170 NLRB No. 13 62DECISIONSOF NATIONALLABOR RELATIONS BOARDcovering mechanics employed by the trucking in-dustry in California,and on the same dateestablished a picket line at the gates of the terminalof LASME in Oakland, California. Shortly after thepicket line was placed,18 truckdrivers employedby LASME, all members of the Respondent Union,domiciled in Seattle,Washington,on arriving atLASME's terminal in Oakland,refused to cross theIAM picket line and remained idle from August 21to about September1,1965. LASME,under theterms of article 54, section 9, of an existing bar-gainingagreement coveringRespondent's em-ployees, allowed the drivers layover pay until 7:30p.m.,August 27,but refused to allow their claimfor layover pay between that time and September 1,1965.On September24, 1965,theUnion filed agrievance in which it assertedLASME's obligationto pay the balance of the claim asserted on behalfof the 18 drivers.On LASME's refusal to pay suchadditional claim, the Union filed a grievance withtheWashington Joint State Committee in Seattle,and when that committee "deadlocked"over thegrievance,appealed the grievance to the JointWestern Committee which sits in San Francisco, allas provided for in articles 42 and 43 of the Supple-mental Agreement to the National Master FreightAgreement,referred to jointly herein as the Agree-ment.The 'JointWesternCommitteealsodeadlocked,over the grievance.The Employerunder the terms of the Agreement then moved thatthe dispute over the grievance be submitted to ar-bitration,and once again the committee,composedof three members representing each of the parties,was deadlocked.On November17,1965,theUnion struckLASME in supportof its position on the grievance,and established a picket line at LASME's facilitiesin Seattle.The strike and picketing continued untilNovember 19, 1965, when a temporary restrainingorder and order to show cause was issued by a su-periorcourtoftheStateofWashington.Presumably the matter of the injunctive relief wasstill pending at the time of the hearing herein.On November 12, 1965,the director of laborrelations for the Washington Motor TransportationAssociation and the coordinator for the WesternMachinists Freight Division sought to present thegrievance to the Union's international grievancecommittee and on the same date, the internationalcommittee through its secretaries,James R. Hoffaand R.F.Beagle, advised both the Union andLASME by telegram that the national committeeaccepted jurisdiction of the grievance.On March 9,1966,theinternationalgrievancecommitteeresolved the grievance in favor of LASME.Relevant contractual provisions appear below.Article 8(National Agreement)National Grievance Procedure(a)All grievances or questions of interpreta-tionarisingunder this Master Agreement orSupplementalAgreements thereto shall beprocessed as set forth below.If such Supple-mental Agreements provide for arbitration ofdischarges,such procedure shall be continued.(1)All factual grievances or questions of in-terpretation arising under the provisions of theSupplementalAgreement,(orfactualgrievances arising under the National MasterAgreement)shall be processed in accordancewith the grievance procedure of such Supple-mental Agreement.If upon the completion ofsuch Supplemental grievance procedure, thematter isdeadlockedand, as a result,a work-stoppage is threatened,which could involvemore than one Conference Area,themattershall be submitted to a Multi-Conference Com-mittee composed of two employer representa-tives and two union representatives from eachConference Area involved.Such Multi-Con-ference Committee shall be convened by theEmployer Secretary or the National GrievanceCommittee after receipt of notice from theEmployer or Union party to the dispute. Thenotice convening the Committee shall set forththe nature of the deadlocked grievance or 'in-terpretation involved,thepartiestothedispute, the Conference Areas which are in-volved,and the employer or union representa-tives appointed to the Multi-Conference Com-mittee. The Multi-Conference Committee shallmeet at a mutually convenient time and place,but not later than 20 days after receipt ofnoticeasaforesaid.In the instance of adeadlocked factual grievance or interpretationarising under a Supplemental Agreement or adeadlockedfactual grievance arising under theNationalMaster Agreement,the decision oftheMulti-ConferenceCommittee shall bebased solely upon the provisions of the applica-ble Supplemental Agreement or the NationalMaster Agreement, whichever is applicable.Any requestfor interpretationof the Na-tionalMaster Agreement shall be submitteddirectly to the Joint Area Committee fromwhich it shall be immediately referred to theNational Grievance Committee.If the Multi-Conference Committee resolvesthe dispute by a majority vote of those presentand voting,such decision shall be final andbinding upon the parties.If the Multi-Con-ferenceCommittee is deadlocked on thedisposition of the dispute, the dispute shall bereferred to the National Grievance Committeeand handled as set forth in Paragraph 2 hereof.(2)Anymatter which has been referredpursuantto Paragraph 1, or anyquestion con-cerning the interpretation of the'provisionscontained in the Master Agreement,shall besubmitted to a permanent National GrievanceCommittee which shall be composed of fivemembers designated by the Employers andfivemembers designated by the unions. TheNationalGrievanceCommittee shallmeet TEAMSTERSquarterly for the disposition of grievancesreferred to it, or may meet at more frequent in-tervals, upon call of either Chairman of theemployer or union representatives on the Na-tionalGrievanceCommittee.The NationalGrievanceCommittee shall adopt rules ofprocedure which may include the reference ofdisputedmatters to sub-committees for in-vestigation and report, with the final decisionor approval, however, to be made by the Na-tionalGrievance Committee. If the NationalGrievance Committee resolves the dispute by amajority vote of those present and voting, suchdecision shall be final and binding upon theparties.If the National Grievance Committee isdeadlocked on the disposition of the disputethen either party shall be entitled to all lawfuleconomic recourse to support its position inthe matter. In considering factual disputes thatare deadlocked and may affect more than oneConference or deadlocked questions of in-terpretation involvingmore than one Con-ference arising out of Supplemental Agree-ments, the decision of the National GrievanceCommittee shall be based solely on the provi-sions of the applicable Supplemental Agree-ment.(b) The National Grievance Committee bymajority vote may consider and review allquestions of interpretation which may ariseunder the provisions contained in the MasterAgreement which are submitted by either theUnion Area Director or the designated Em-ployerrepresentativeand shall have theauthority to reverse and set aside the majorityinterpretation of any area, regional, or localgrievance committee if, in its opinion, such in-terpretation is contrary to the provisions setforth in the Master Agreement, in which casethe decision of the National Grievance Com-mittee shall be final and binding.(c)Any provision in the grievance procedureof any Supplement hereto which would requiredeadlocked disputes to be determined by anyarbitration process shall be null and void as toany agreements involving interpretation of theSupplementalAgreement or this NationalMaster Agreement. The decision of the Na-tionalGrievance Committee as to whether agrievance involves an interpretation which issubject to this procedure shall be final andconclusive.(d) In the event of strikes, work stoppages, orother activities which are permitted in case ofdeadlock, default or failure to comply withmajority decisions, no interpretation of thisAgreement by any tribunal shall be bindingupon the Union or affect the legality or lawful-ness of the strike unless the Union stipulates tobe bound by such interpretation, it being theintention of the parties to resolve all questionsLOCAL NO 74163ofinterpretationbymutualagreement.Nothing herein shall prevent legal proceedingsby the Employer where the strike is in violationof this Agreement.Article 9 (National Agreement)A. -Protection of RightsSection 1, Picket LineIt shall not be a violation of this Agreementand it shall not be cause for discharge ordisciplinary action in the event an employeerefuses to enter upon any property involved ina labor dispute or refuses to go through orwork behind any picket line, including thepicket line of Unions party to this Agreementand including picket lines at the Employer'splace or places of businessArticle 43 (Supplemental Agreement)Grievance Machinery and Union LiabilitySection 1.The Union and the Employers agree that thereshallbe no strike, lockout, tie-up or legalproceedings without first using all possiblemeans of settlement as provided for in thisAgreement and in the National Master Agree-ment,if applicable, of any controversy whichmight arise.Article 54 (Supplemental Agreement)Section 9, Layover PayIn the event a driver is required to take a restperiod during any one (I) round trip, awayfrom his home terminal, the driver shall becompensated for layover time as follows....C. ThePositionsof thePartiesThe General Counsel's positionin common withthat of the Charging Party is best summarized bythe following excerpt from his brief-The General Counsel contends that theRespondent committed an unfair labor prac-ticeby striking over an arbitrable disputewithout firstexhaustingthe grievance and ar-bitrationprocedures of the labor contractwhich contained an express "no-strike" agree-ment.The dispute over which the Union struckconcerned the Employer's obligation to payunder Article 54, Section 9, to employees whoasserted their right under Article 9, Section 1,torespect the picket lines established byanother Union. A resolution of this disputenecessarily involves an interpretation of Article9, Section 1, of the National Master FreightAgreement. This is made even more clear bythe fact that the Respondent urged,at a meet-ingof the Washington Joint State LaborManagementCommittee, that Article 9, Sec- 64DECISIONSOF NATIONALLABOR RELATIONS BOARDtion 1 of the National Agreement justified itsmembers in refusing to cross the picket lineestablishedby the Machinists'Union. ...Furthermore, on November 12, 1965, the Na-tionalGrievance Committee determined thatthis was a grievance within itsjurisdiction, andArticle 8(c) of the Labor Contract providesthat, "The decision of the National GrievanceCommittee as whether a grievance involves aninterpretationwhich is subject to thisprocedure shall be final and conclusive." .. .Nevertheless,after the National GrievanceCommittee accepted the grievance the Unionstruck the Employer on November 17. Thisstrike, under these circumstances,constituteda violation of the "no-strike" agreement ex-pressed in Article 43, Section 1 of the LaborContract and was an attempt by the Union toforce the Employer to resolve the dispute out-side the agreed upon exclusive channel forresolving such disputes....Particular reference is made in the brief of theCharging Party to Section 8(d) of the Act, whichprovides in material part:That where thereis ineffect a collective-bar-gaining contract covering employees in an in-dustry affecting commerce, the duty to bargaincollectively shall also mean that no party tosuch contract shall terminate or modify suchcontract,unless the party desiring such ter-mination or modification... (follow variousrequirements prerequisite to a lawful modifica-tion or terminationof the contract).The argument on the point is that the Union bystrikingwithout firstmeeting the requirementsprerequisite to a lawful modification or terminationof the contract, in effect modified the grievanceprocedures provided in the contract,in violation of8(d) and, consequently, 8(b)(3) of the Act.The Respondent Union's position on the facts isthat it exhausted the grievance procedure of theAgreement governing its dispute with LASME; thatunder the terms of the Agreement its national com-mittee had no jurisdiction of the dispute; and thathaving met all requirements for the settlement ofdisputes provided in the Agreement, it was, by thetermsof the Agreement,licensedtobringeconomic pressure to bear on LASME in support ofitsgrievance.Thatitwas not bound by the. no-strikeclauseof the Agreement once it had ex-hausted the procedures under the Agreement forthe settlement of disputes, is not questioned.In support of its claim that it exhausted thegrievance procedures of the Agreement beforestriking,Respondent advances the arguments sum-marized below.It is not disputed that the Union in filing itsgrievance initially with the Washington Joint StateCommittee in Seattle,and on appeal with the JointWestern Committee in San Francisco,completedthe grievance procedure by which it was boundunder the Supplemental Agreement.It is not con-tended and no evidence was offered to prove thatthe Union's dispute with LASME involved morethan oneconferencearea.Article 8(a)(1) of theNational Agreement provides,interalia:"If uponthe completion of such Supplemental grievanceprocedure, the matter is deadlockedand, as aresult,a work-stoppage is threatened,which couldinvolve morethanone Conferencearea,the mattershall be submitted to a Multi-Conference Committeecomposed of two employer representatives and twounion representatives from each Conference Area in-volved."(Emphasissupplied.) The grievance wasnot submitted to a multiconferencecommitteebecauseno morethan one conferencearea was in-volved.Most of what follows in article 8(a)(1) oftheNationalAgreement is relevant only toproceedings before a multiconference committee,and the section concluded: "If the Multi-Con-ference Committee is deadlocked on the dispositionof the dispute, the dispute shall be referred to theNational Grievance Committee and handled as setforth in Paragraph 2 hereof." Obviously theUnion's dispute with LASME was not referrable tothe national grievance committee under this sectionof the National Agreement.Section 8(b) of the National Agreement does notappear to apply to the dispute with LASMEbecauseitlimitsthe authority of thenationalgrievancecommitteeto situationswhere there hasbeen a majorityinterpretationof themaster agree-ment by anyarea,regional,or local grievance com-mittee,and here there was no such majority in-terpretation. The committees were deadlocked.Section8(c) of the National Agreement, uponwhich the General Counsel relies, provides,interalia,"Thedecisionof the National Grievance Com-mitteeas to whethera grievance involves an in-terpretationwhich is subject to this procedureshallbe final and conclusive." (Emphasis supplied.) TheUnionargues that"thisprocedure" relates to theprecedingsentence in Section8(c): "Any provisionin thegrievanceprocedure of anySupplementhereto which wouldrequiredeadlockeddisputes tobe determined by any arbitrationprocess shall benull andvoid as to anyagreements involving in-terpretation of theSupplementalAgreement or thisNationalMasterAgreement." The Union arguestherefrom: "Article 8(c) merely eliminates the pos-sibility of an arbitratorpassing on a questioninvolv-ing the interpretationof the National Agreement.Recognizingthatsome supplemental agreementsprivided forarbitration of certain questions (in theWestern Supplemental Agreement arbitration isrequired in all cases involving discharge)the partieshave protected themselvesagainst an arbitrator in-terpreting the national contract."The Union admits that it relied on article 9, sec-tion 1 of the National Agreement in filing its griev-ance with LAS ME for layover time, but denies thatthis raised any question of interpretation inasmuchas the said article is plain and unambiguous. Quot-ing from Respondent's brief: TEAMSTERSLOCAL NO. 741It hardly seems necessary to point out thatthe mere fact Local 741 in filing the grievancementioned that the eighteen employees whorefused to cross the IAM picket line exerciseda right guaranteed by Article 9 does not,ipsofacto,raise a question of interpretation ofArticle9.An examination of the entireproceedings of the grievance from the time itcommenced until the case was deadlocked inSan Francisco reveals not one scintilla ofevidence indicating that Article 9 was at anytime the subject matter of interpretation at anystage.Moreover, Article 9, Section 3, requiresthat if ,a grievance involves a claim of violationof Article 9, the grievance shall immediately goto the final step of the Conference Areagrievance procedure without any intermediatesteps whatsoever. If the parties had at any timeraised the question as to whether the eighteendrivers were entitled to respect the picket lineof the IAM the party raising the questionwould'have had to have complied with Article9, Section 3, of the Master [National] Agree-ment. This never occurred.Finally, the Union argues that even if it be foundthat it violated the Agreement, its violation was notsuch as to constitute a refusal to bargain within themeaning of Section 8(b)(3) of the Act.D. Concluding FindingsIt is now settled law that a strike which violatessome term of a collective agreement, even a no-strike clause, is notper sea refusal to bargain. InCheney California Lumber,130 NLRB 235, theBoard, overruling its Trial Examiner, and on the as-sumption that the strike there dealt with violatedthe no-strike clause of a collective agreement,found on the basis of the Supreme Court decisionin thePrudential Insurancecase,' that such conductdid not constitute a violation of Section 8(b)(3) ofthe Act. The Court, in affirming the Board (319F.2d 375, 378 (C.A. 9)), statedinter alia,In our judgment the fact that a strike, other-wise wholly consistent with good-faith collec-tive bargaining, constitutes a violation of a no-strike agreement does not,per se,render thestrikea refusal to bargain in good faith.Cheney has its remedy for demands resultingfrom this contract violation. Whether the con-duct of the Union in calling the strike con-stitutes a refusal to bargain in good faith mustbe determined not ona per sebasis but upon ascrutiny of the circumstances taken in their en-tirety.The Court also incorporated in its decision this lan-guage from the Supreme Court's decision in thePrudentialcase (fn.1, supra):'N L R B v.Insurance Agents' InternationalUnion,AFL-CIO [Pru-dential insurance Co.],361 U S 477, 494.2C & C PlywoodCorporation and Plywood,Lumber andSawmillWorkersLocal Union No. 2405, AFL-CIO,148 NLRB 414, enforcement denied 35165... [T]he use of economic pressure by theparties to a labor dispute is not a grudging ex-ception to some policy of completely academicdiscussion enjoined by the Act; it is part andparcel of the process of collective bargaining.... It may be that the tactics used here deservecondemnation, but this would not justify at-tempting to pour that condemnation into a ves-sel not designed to hold it.This much is clear but what it takes in addition toa per secontract violation to constitute such aviolation also'a violation of Section 8(b)(3) is, as ofnow, somewhat less than pellucid. If lack of goodfaith is a determining factor-and because of theBoard's reliance inCheneyon the Supreme Court'sdecision in thePrudentialcase one might assumethat good faith is at least a factor-I would doubtthat the General Counsel has proved his case for itwould appear from the Union's reasonedargumentsthat there were substantial grounds for a'belief thatin its dispute with LASME it took all measuresrequired of it under the agreement before striking.However, we must distinguish between actual goodfaith and good faith when used as a term of legalart, as when it is found that an employeror a unionhas failed to bargain in good faith though in'actualgood faith it has questioned the appropriateness ofthe bargaining unit as found by the Board. I do notsee that the employer's actual good faith enteredinto the Board's Decision in theC & C PlywoodCorporationcase,2 in which it found that the em-ployer's reliance on a contract clause as defense didnot exonerate it from a finding that it had refusedto bargain in good faith. The Union's position in thepreceding section has been given in' considerabledetail for whatever bearing it might have on a good-faith issue and also for the purposes of demonstrat-ing that we are here dealing with a collective .agree-ment of many parts and which does not allow for aneasy answer as to whether the Union in striking vio-lated its terms. Apparently the General Counseland the Charging Party would have me construe theagreementfor the sole purpose ofdeterminingwhether or not the Union did in fact violate itsterms for the settlement of disputes, and on findingthat it did,ipso factodeclare that the Union therebyviolated Section 8(b)(3) of the Act.The General Counsel's chief reliance is theBoard's Decision inUnited- Mine Workers of Amer-ica (Boone County),117 NLRB 1095, in which theBoard stated,inter alga,at 1097:We find in agreeement with the Trial Ex-aminer, and for the reasons explained in detailby him in his Intermediate Report, that thegrievance and arbitration procedures set out inthe "Settlement of Local and District Dis-putes" section of the contract upon which theparties had agreed, excluded the right to strikeF 2d 224 (C A. 9), cert granted 384 U S 903 (The Supreme Court's deci-sion issuedJanuary 9, 1967 [385 US 4211, butits text had not reached meas of the time of this writing )350-999 0 - 71 - 6 66DECISIONSOF NATIONALLABOR RELATIONS BOARDor engage in work stoppages over disputes,such as the one involved herein, which werecognizable under the grievance machinery andthat, therefore, the strike in this case was inderogation of the contractWe further find, asdid the Trial Examiner, and again for thereasons fully set forth in his Intermediate Re-port, that since the strike in this case was inderogation of the contractual commitment not-to strike, it was an activity unprotected by theAct, and as such, occurring in a bargainingcontext was violative of Section 8(b)(3). TheRespondents by engaging in such unprotectedactivity in aid of their bargaining position notonly abused their bargaining powers and im-paired the collective-bargaining process, butalso thwarted the peaceful procedures for thechannelization of contract disputes that theyhad agreed to follow as a substitute foreconomic conflict. This, in our opinion, con-stituted bad-faith bargaining contravening theAct's requirements.3Provided it be found that the Union in thepresent case violated the provisions in the agree-ment for the settlement of disputes, I would find itindistinguishable from the Board's Decision in thecase cited above, but there are two considerationswhich leave me doubtful whether this Decision iscontrolling as of now: (1) the court denied enforce-ment of the Board's Order in the case, 257 F.2d211 (C.A.D.C.), and (2) theCheneycase, while notspecifically overrulingBoone County,shows a shiftin the Board's approach to contract violations asconstituting a refusal to bargain, a shift broughtabout by the Supreme Court's decision in thePru-dential Insurance Companycase (fn.1,supra), adecisionwhich issued some 3 years after theBoard'sDecision in theBoone Countycase. Itseems obvious therefore that the Board's postPru-dential Insuranceview of strike violations con-sidered as constituting a refusal to bargain, drasti-cally alters views previously held.4 For instance, initsC &C Plywood CorporationDecision, fn. 2,supra,April 24, 1964, the Board in reversing itsTrial Examiner distinguished the cases relied on byhim in dismissing an allegation of 8(a)(5) violationsby an employer,' principally on the grounds that inthe C &C Plywoodcase the complaint was notbased on a contract violation but on an invasion ofJNeither the Trial Examiner nor the Board agreed with the GeneralCounsel's contention that the strike,though in derogation of the contract'sprovisions for the settlement of disputes,was an attempt to modify the con-tract within the meaning of Section 8(d) Reference is made to pages 1121,1 1 22, 1 123 of the Decision for an analysis of the alleged 8(d) aspects of thecase which I adopt as applicableto thecase at barthe union's statutory right as a bargaining represent-ative, in that case a unilateral wage increase by theemployer, whereas the cases relied on by the TrialExaminer were predicated upon a breach of con-tract.The same distinction lies here. To strike, sanscontract, to enforce a grievance, even though thestrike occurs in a context of bargaining, is not,under thePrudentialdecision,per serefusal to bar-gain. The refusal to bargain here complained of ispredicated upon an alleged breach of contract, anditisonly after construing the said contract-aspreviously indicated, by no means an instrumentcompletely free of ambiguity-and after a findingon the basis of such interpretation that it has indeedbeen breached, that we come to the issue ofwhether or not a violation of 8(b)(3) has occurred.It is upon such considerations rather than any in-terpretationof the Agreement to determinewhether or not it was breached, or whether theRespondent Union challenged its International's in-terpretation of the Agreement in good faith, that Ishall recommend dismissal of the complaint in thiscase. And in doing so I draw no conclusions on theBoard's power generally to construe contracts inorder to determine whether an unfair labor practicehas been committed. I simply see no circumstancespeculiar to this case, such as substantial and superi-or advantages of remedial action here as comparedwith that to be obtained in other forums with un-doubted jurisdicition over alleged breach of collec-tive-bargaining agreements, to require the exerciseof such power by the Board.CONCLUSIONS OF LAWLASME is an employer within the meaning ofSection 2(2) of the Act, engagedin commercewithinthe meaningof Section 2(6) and (7) of theAct.The Respondentisa labor organization withinthe meaningof Section 2(5) of the Act.The Respondent has not engaged in theallegedunfair labor practices.RECOMMENDED ORDERItisrecommended that the complaint bedismissed.' 1 do not find the Supreme Court's decision in Local174, Teamsters vLucas F/our Co ,369 U S 95, cited by the General Counsel, apposite, forthe reasons that (1) the contract violation was clear requiring no construc-tion of the instrument but merely reference to applicable law and (2) therewas no alleged refusal to bargain involved'United Telephone Comports of the West,112 NLRB 779,Morton SuitCompany,119 NLRB 1402